Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a wearable device and a method of assembling said wearable device, the wearable device comprising inter alia:  a first housing portion; a second housing portion, the first housing portion and the second housing portion configured to couple together to form at least part of a device housing; a printed circuit board physically coupled to the first housing portion and comprising a first communications antenna physically connected thereto; a battery electrically connected to the printed circuit board; and a second communications antenna physically connected to the second housing portion and comprising a first part and a second part, wherein the first part of the second communications antenna overlaps a portion of the battery and the second part of the second communications antenna overlaps a portion of the first communications antenna.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered
pertinent to applicant's disclosure:
Ruaro et al (US 10,355,344) teach a wearable electronic device that
includes a first antenna and a second antenna connected to a printed
circuit board.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845